IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,961



                        EX PARTE PHILLIP C. BETTS, Applicant



         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
  CAUSE NO. 06-86514-Y IN THE CRIMINAL DISTRICT COURT NO. SEVEN
                        FROM DALLAS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to eighty years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Betts v. State, No. 05-07-00178-CR (Tex. App.–Dallas, delivered September 12, 2007,

no pet.).

        Applicant contends that he was deprived of his right to file a pro se petition for discretionary

review because he was not timely notified that his conviction had been affirmed.
          Based on the record, the trial court has entered findings of fact and conclusions of law that

Applicant was not timely notified that his conviction had been affirmed. The trial court also finds

that this lack of notification was due to no fault of the Applicant or counsel. The trial court

recommends that relief be granted. Ex parte Riley, 193 S.W.2d 900 (Tex. Crim. App. 2006). We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-07-00178-CR

that affirmed his conviction in Case No. 06-86514-Y from the Criminal District Court Number

Seven Judicial District Court of Dallas County. Applicant shall file his petition for discretionary

review with the Fifth Court of Appeals within 30 days of the date on which this Court’s mandate

issues.



Delivered: July 2, 2008
Do not publish